                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                            Case No.: 21-04028

THERESA M JAMES,                                  Chapter 7

                             Debtor(s).           Honorable Lashonda A Hunt
                                                  (Joliet)


                                          NOTICE OF MOTION

        PLEASE TAKE NOTICE that on July 30, 2021 at 9:15 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable LaShonda A. Hunt or whomever may
be sitting in place and stead, and then and there present the TRUSTEE’S MOTION TO
DISMISS DEBTOR WITH NOTICE UNDER LOCAL RULE 2002-1, a copy of which is
attached hereto and hereby served upon you.
        This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following: To appear by video, use this link: https://www.zoomgov.com/join.
Then enter the meeting ID and password. To appear by telephone, call Zoom for Government at
1-669-254-5252 or 1-646-828-7666. Then enter the meeting ID and password. Meeting ID and
passcode. The meeting ID for this hearing is 161 165 5696 and the passcode is 7490911.
Additional information can be found on Judge Hunt’s webpage on the court’s website:
https://www.ilnb.uscourts.gov/content/judge-lashonda-hunt.
        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
                                                      /s/ Joji Takada
                                                   Bankruptcy Trustee
Prepared by:

JOJI TAKADA
Takada Law Office, LLC
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00010360 / 2011 / 000 /}
                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                              Case No.: 21-04028

THERESA M JAMES,                                    Chapter 7

                             Debtor(s).             Honorable Lashonda A Hunt
                                                    (Joliet)

                             TRUSTEE’S MOTION TO DISMISS DEBTOR
                             WITH NOTICE UNDER LOCAL RULE 2002-1

          Joji Takada (“Trustee”), not individually but as Chapter 7 Trustee of the bankruptcy

estate of Theresa James (“Debtor”), respectfully requests the entry of an order pursuant to 11

U.S.C. §707(a)(1) and Local Rule 2002-1, dismissing Debtor’s Chapter 7 case for failure to

attend the initial and continued meeting of creditors as required by Section 341 of Title 11 of the

United States Code (the “Bankruptcy Code”), and states:

          1.         This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper in this District pursuant to 28 U.S.C. §1408. Consideration of the motion

is a core proceeding pursuant to 28 U.S.C. §157(b)(1)(A). The statutory predicate for the relief

requested herein is 11 U.S.C. §707(a)(1).

          2.         On March 27, 2021, Debtor filed a petition for relief under Chapter 7 of the

Bankruptcy Code in the United States Bankruptcy Court for the Northern District of Illinois,

Eastern Division.

          3.         On May 4, 2021, and June 8, 2021, Debtor failed appeared for examination

pursuant to Section 341 of the Bankruptcy Code.

          4.         The deadline to object to discharge is July 3, 2021. Said deadline is before

Trustee's next 341 meeting date of July 27, 2021.




{00010360 / 2011 / 000 /}
          5.         Section 341 of the Bankruptcy Code provides that Debtor must attend a meeting

of creditors and be examined by Trustee.

          WHEREFORE, Trustee respectfully requests that this Court enter an Order:

          A.         Dismissing Debtor’s Chapter 7 case for failure to attend the two scheduled

Section 341 meetings as required under the Bankruptcy Code;

          B.         Vacating any discharge that may have been entered in this Case; and

          C.         Granting such other and further relief as this Court deems just and fair.

Dated: June 18, 2021                                      /s/ Joji Takada
                                                        Bankruptcy Trustee
Prepared by:

JOJI TAKADA
Takada Law Office, LLC
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00010360 / 2011 / 000 /}
